DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoli (ITMI20090293A1).
Sidoli discloses a method for heat treating a metal mechanical component for hardening or strengthening (Paragraph [0003]-[0007] Claims 1-4), particularly increasing fatigue strength and wear resistance (Paragraph [0007]). Sidoli discloses that the surface hardening heat treatment can be performed using laser hardening (Paragraph [0008]-[0014]) (i.e., heating of the component by irradiation, using a laser beam). In Fig 2., Sidoli shows a mechanical component 20 that is subjected to heat treatment by laser head 12, which is connected to an electromagnetic radiation generator 36 by means of an optical fiber 34 (i.e, direction of the beam), which is parallel to the surface of mechanical component 20. Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  Sidoli discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
In regards “a horological component” in the preamble of Claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Sidoli discloses a metal mechanical component, which can be used as a horological component such as using the metal component in a sundial.
Regarding claim 2, Sidoli discloses that it is possible to temper the entire thickness of the mechanical component to be heat treated (i.e., heating of the whole volume of the component) (Paragraph [0086]). 
Regarding claim 3, Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  
Regarding claim 4, Sidoli discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Paragraph [0113]-[0114]).
	Regarding claim 10, Sidoli discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 18, Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  
	Regarding claim 19, Sidoli discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Paragraph [0113]-[0114]).
	Regarding claim 20, Sidoli discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Paragraph [0113]-[0114]).
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoli (ITMI20090293A1), as cited in the IDS dated 02/04/2021, in view of Charbon et al (US 2013/0105454 A1), hereinafter “Charbon”. 
Regarding claim 1, Sidoli discloses a method for heat treating a metal mechanical component for hardening or strengthening (Paragraph [0003]-[0007] Claims 1-4), particularly increasing fatigue strength and wear resistance (Paragraph [0007]). Sidoli discloses that the surface hardening heat treatment can be performed using laser hardening (Paragraph [0008]-[0014]) (i.e., heating of the component by irradiation, using a laser beam). In Fig 2., Sidoli shows a mechanical component 20 that is subjected to heat treatment by laser head 12, which is connected to an electromagnetic radiation generator 36 by means of an optical fiber 34 (i.e, direction of the beam), which is parallel to the surface of mechanical component 20. Sidoli discloses a final cooling step of the heat treated surfaced of the mechanical component (Paragraph [0057]) using air or gaseous nitrogen (Paragraph [0062]).  Sidoli discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Sidali is silent in regards to heat treating a horological component.
However, in the same field of endeavor, Charbon discloses a thermal treatment method for a micromechanical horological component in order to increase hardness (Abstract), wherein the thermal treatment can use a laser beam (Paragraph [0017]). Charbon discloses a micromechanical horological part that can be made from carbon steel (Claim 3), while Sidoli also discloses a thermal heat treatment using a laser beam to increase the strength of metal steel components as well (Sidoli; Paragraph [0003]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have implemented the laser heat treating method of Sidoli to different metal steel components, such as a carbon steel micromechanical horological part as taught by Charbon (Paragraph [0017], Claim 3), in order to reach the same effect of strengthening and hardening the steel component. 
Regarding claim 2, Sidoli modified by Charbon discloses that it is possible to temper the entire thickness of the mechanical component to be heat treated (i.e., heating of the whole volume of the component) (Sidoli; Paragraph [0086]). 
Regarding claim 3, Sidoli modified by Charbon discloses a final cooling step of the heat treated surfaced of the mechanical component (Sidoli; Paragraph [0057]) using air or gaseous nitrogen (Sidoli; Paragraph [0062]).  
Regarding claim 4, Sidoli modified by Charbon discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Sidoli; Paragraph [0113]-[0114]).
Regarding claims 5 and 11-13, Sidoli modified by Charbon discloses micromechanical horological parts that have thicknesses on the order of several hundreds of microns and where dimensions rarely exceed a millimeter (Charbon; Paragraph [0008]). It is obvious to one of ordinary skill in the art that the dimensions of micromechanical horological parts rarely exceed a millimeter, therefore Charbon teaches a horological component that falls within the claimed ranges for greatest dimension, area of greatest projected surface, and volume ranges disclosed in Claims 5 and 11-13.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Sidoli modified by Charbon discloses heating a micromechanical horological component , which means any type of part such as a gear, toothed wheel or other part used in a timepiece movement (i.e., an arbor) (Charbon; Paragraph [0021]). 
Regarding claim 7, Sidoli modified by Charbon discloses a thermal heat treatment method for a micromechanical horological component in order to increase hardness by local phase modification (Charbon; Abstract), using a laser beam as the heat source (Charbon; Paragraph [0017]). 
Regarding claim 8, Sidoli modified by Charbon discloses a micromechanical horological component used in a timepiece movement (Chrabon; Paragraph [0021]). 
Regarding claim 9, Sidoli modified by Charbon discloses a micromechanical horological component used in a timepiece movement (Chrabon; Paragraph [0021]).
	Regarding claim 10, Sidoli modified by Charbon discloses that the laser heat treatment and cooling step can involve the entire mechanical component (Sidoli; Paragraph [0067]-[0068], [0086]) and discloses a laser head 12 that moves along direction A and a mechanical component B that moves along the direction B (Sidoli; Fig. 1). The movement of both the laser head and mechanical component allows for the entire mechanical component to be heat treated and cooled, therefore the method and apparatus of Sidoli allows for 100% of the projected surface of the mechanical component to be heat treated by the laser beam. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
	Regarding claim 14, Sidoli modified by Charbon discloses a micromechanical horological part that can be made from carbon steel (i.e., metal component) (Charbon; Claim 3).
	Regarding claim 15, Sidoli modified by Charbon discloses a micromechanical horological part that can be made from carbon steel (Charbon; Claim 3).
Regarding claim 18, Sidoli modified by Charbon discloses a final cooling step of the heat treated surfaced of the mechanical component (Sidoli; Paragraph [0057]) using air or gaseous nitrogen (Sidoli; Paragraph [0062]).  
	Regarding claim 19, Sidoli modified by Charbon discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Sidoli; Paragraph [0113]-[0114]).
	Regarding claim 20, Sidoli modified by Charbon discloses a laser head 12 that is stationary and wherein the heat treated mechanical component moves relative to the laser (Sidoli; Paragraph [0113]-[0114]).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sidoli (ITMI20090293A1), in view of Charbon et al (US 2013/0105454 A1), and further in view of Kawakami et al (US 2011/0123815 A1), hereinafter “Kawakami”. 
Regarding claims 16 and 17, Sidoli modified by Charbon is silent as to a timepiece that is a watch or wristwatch.  
However, Kawakami discloses a method of manufacturing a decorative article for a timepiece (Abstract) and discloses that a wristwatch is also known as a portable timepiece (Paragraph [0153]). It is known that a wristwatch is a type of watch.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the timepiece disclosed in Sidoli modified by Charbon can include a more specific type of timepiece such as a watch or wristwatch, as disclosed by Kawakami above (Paragraph [0153]).



Response to Arguments
Applicant’s arguments, see p.6, filed 5/2/2022, with respect to the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous rejections under 35 U.S.C. 112(b) have been withdrawn. 
Applicant’s arguments, see pp.7-8, filed 5/2/2022, with respect to the rejection of claims 1-4, 10, and 18-20 under 35 U.S.C. 103 as being unpatentable over Sidoli (IT MI20090293 A1); claims 1-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Sidoli in view of Charbon (US 2013/0105454 A1); and claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over SIdoli in view of Charbon, and further in view of Kawakami (US 2011/0123815 A1), have been fully considered but they are not found persuasive. 
Applicant has amended Claims 1 and 10 to recite, “heating the component by irradiation using a laser beam, wherein at a given instant, the laser beam irradiates at least 80% of a projected surface of the component parallel to a direction of the beam. Applicant argues that Sidoli teaches a method intended for heat treating a component that has a projected surface that is much larger than a laser beam can irradiate at a given instant. Applicant argues that the portion that is heated is at most one third of the projected surface of the component. Examiner respectfully disagrees with Applicant’s arguments. 
Applicant refers to Fig 1 and 2 of Sidoli to teach that at most one third of the projected surface of the component is heated. However, Figures 1 and 2 are merely illustrations and do not limit the invention of Sidoli. The specification of Sidoli does not state that only 1/3 of the projected surface of the component is heated at a given time. The specification discloses that the component can be divided into three parts, a portion of surface to be treated, a portion of surface that undergoes heating, and a portion of surface that must be cooled, but Sidoli does not state that the three parts are of equal area or does not specify the size of each part. For example, the object to be heated can be shorter than the object depicted in Figure 1, wherein 80% of the projected surface is being heated while 20% is not being heated at a given instant. In Fig 1, section 16 depicts the part of the object that is being heated and sections 14 and 18 depict the parts of the object not being heated at a given time, however if sections 14 and 18 of the object are smaller, than one skilled in the art could modify the heating step so that at least 80% of a projected surface of the component is heated at a given instant. Therefore, Sidoli still teaches the claimed invention and the rejections disclosed in the Non-Final Rejection filed on 1/31/2022 are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734